Citation Nr: 0843027	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-00 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee 
degenerative arthritis, claimed as bilateral knee pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1973 to July 
1976.  He earned a parachute badge while in service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision of the 
Nashville, Tennessee regional office (RO) of the Department 
of Veterans Affairs (VA) denying the veteran's bilateral knee 
degenerative arthritis claim, among other claims.

Although a formal claim for right hip pain was made in June 
2004 and the September 2004 rating decision denied that 
claim, the veteran did not appeal this determination in his 
January 2005 notice of disagreement.  That claim is therefore 
not before the Board for its consideration. 


FINDING OF FACT

There is no nexus between the veteran's bilateral knee 
degenerative arthritis and his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral knee degenerative arthritis have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The veteran was provided with preadjudication VCAA 
notification in a July 2004 letter.  This letter told the 
veteran what evidence was needed to substantiate his 
bilateral knee condition service connection claim.  The 
veteran was also informed that VA would obtain service 
records, VA treatment records, and records from other Federal 
agencies, and that with his authorization VA would obtain 
private medical records on his behalf or he could submit the 
records.  Finally, the letter notified the veteran that he 
should submit any treatment records relevant to his claim, 
and invited him to send information relevant to his claim.  
This letter met the duty to notify the veteran in accordance 
with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
a March 2006 letter.  VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini.  As the 
veteran's claims were readjudicated in an October 2006 
statement of the case, this timing deficiency was cured.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, 
service personnel records and private treatment records have 
been obtained.  He has been afforded a VA examination, and a 
relevant medical opinion has been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Additionally, certain chronic diseases, such as arthritis, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran contends that he currently suffers from bilateral 
knee degenerative arthritis as a result of approximately 30 
parachuting jumps made while in service.  He reported 
complaining of knee pain on at least two occasions while in 
service, but never received treatment for these complaints.  
He contends that he eventually dropped his jump status as a 
result of this knee pain. 

The veteran's May 1976 discharge examination was negative for 
any relevant abnormalities, and he indicated on a July 1976 
Statement of Medical Condition that there had been no change 
in his medical condition since that examination.  His service 
treatment records were negative for any symptoms, treatment, 
or diagnosis of any knee condition.  His service personnel 
records also reflected that he completed only five 
administrative/non-tactical jumps in October 1973.  These 
personnel records were negative for his purported request to 
drop his jump status.

A June 1976 Bar to Reenlistment Certificate completed by the 
veteran's commanding officer noted that he had demonstrated 
"little or no interest in the company or his platoons [sic] 
mission" and that he "attempt[ed] to deceive his leaders 
about his true feelings."  

Private orthopaedic treatment records revealed that the 
veteran began receiving treatment for right knee "clicking" 
and "popping" in September 2000.  The veteran denied any 
prior history of knee injury and stated that he had problems 
with his right knee for "some time."  An X-ray revealed 
some mild degenerative right knee changes with some sclerosis 
and joint space narrowing.  An assessment of right knee 
degenerative joint disease was made.  The veteran was 
prescribed Voltaren, an anti-inflammatory medication, as well 
as Synvisc to treat his right knee condition in November 
2000.  He thereafter began to receive regular right knee 
Synvisc injections until at least May 2004.

The veteran complained that he was "starting" to have left 
knee discomfort in an April 2002 private treatment note.  He 
began receiving Synvisc left knee injections in May 2002, and 
continued to receive regular injections until at least May 
2004.  An assessment of bilateral degenerative arthritis was 
made in June 2003.

The veteran reported undergoing bilateral total knee 
arthroplasties in January 2005.

In his August 2005 VA examination, the veteran reported that 
he began to experience knee pain after he was discharged, and 
that he treated this pain with anti-inflammatories as well as 
Cortisone and Synvisc injections.  The examiner, following a 
review of the veteran's claims folder and a physical 
examination, assessed the veteran as suffering from bilateral 
knee degenerative joint disease.  He opined that the 
veteran's knee condition "could have come from his 
injuries" sustained during service.

In an October 2005 addendum to the August 2005 examination 
report, a second VA examiner opined that it would be "mere 
speculation to state that there was a direct correlation 
between [the veteran's] parachute jumps and his degenerative 
arthritis."

Analysis

The veteran has a current disability as the treatment records 
have shown that he suffers from bilateral knee degenerative 
arthritis. 

However, there is conflicting evidence as to whether the 
current disability is related to the purported in-service 
injury.  The veteran has reported that he suffered from an 
undocumented knee injury while performing parachute jumps in-
service, and that he has experienced knee pain since his 
discharge.  His personnel records confirm that he performed 
five parachute jumps while in-service but are otherwise 
negative for any complaints, symptoms or diagnoses related to 
any knee condition, including the veteran's purported request 
to drop his jump status.

The evidence against such a link include the absence of any 
contemporaneous evidence of a continuity of symptomatology, 
the absence of any complaints or treatments for knee pain at 
discharge, the April 2002 private treatment note indicating 
that the veteran had just "started" experiencing left knee 
pain, his September 2000 denial of having experienced knee 
trauma and the veteran's failure to inform his private 
physician at his September 2000 initial consultation that he 
had been experiencing knee pain for nearly 25 years.

While the veteran has attributed the absence of knee 
complaints during service as being due to a failure of the 
medical staff to properly document his complaints, this would 
not explain why he reported no knee complaints at the time of 
separation from service or the negative findings of 
examination for separation from service.  The veteran 
reported that he had first experienced bilateral knee pain 
following hard landings while in service, but reported to his 
private physician that he had started experiencing left knee 
pain in April 2002 and that he had never had a knee trauma in 
September 2000.  The veteran also does not explain why he did 
not seek treatment for his knee pain until nearly 25 years 
after service.  Given the negative contemporaneous record, 
and the variations in his recent statements, the Board finds 
that the veteran's statements and history lack credibility.

The August 2005 opinion and October 2005 addendum were 
apparently based, at least in part, upon the veteran's 
statements as to a continuity of symptoms, which the Board 
has found to lack credibility.  Both examiners stated that 
they could not offer an opinion as to the etiology of the 
veteran's bilateral knee condition without resorting to undue 
speculation.  For these reasons, the August 2005 opinion and 
October 2005 addendum are of little probative value.

As the preponderance of the evidence is against a nexus 
between the veteran's current bilateral knee degenerative 
arthritis and active service, reasonable doubt does not arise 
and the appeal must be denied.  38 U.S.C.A. §5107(b).



ORDER

Entitlement to bilateral knee degenerative arthritis is 
denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


